DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sappati et al. (Piezoelectric Polymeer and Paper Substrates: A Review).
In Re claims 1 and 10, Sappati et al. disclose a vibration control element, comprising: a nanovoided polymer layer (see 3.2, 3.2.3; fig. 2) which is reactive to an applied voltage (fig. 1b) which disposes the polymer to one of three states (no voltage, positive, negative) which varies the shape and thus the damping coefficient and resonant frequency (3.3.3).  The examiner notes that the states may be arbitrarily selected, as they are not defined in the claims. 
In Re claim 2, see figs. 1 and 2.
In Re claims 3 and 4, see 3.3.3, which discusses uniformly saturating the polymer his high pressure gas.  The examiner notes that the exact disbursement/distribution of nonovoids is random (see fig. 2).
In Re claim 5, see 3.3.3, which discusses the use of air, N2 or CO2.
In Re claim 6, see fig. 1 and bottom of 3.3.3 discussing the use of electrodes.
In Re claim 7, see Table 5 regarding their use as vibration sensors.
In Re claim 8, see fig. 1a.
In Re claim 9, see sections 5.2 and 5.3 and Table 6.
In Re claims 11 and 14, Sappati et al. disclose a nanovoided polymer actuator (see 3.3.2, 4.1, 4.2+) which includes electrodes (see top and bottom of polymer substrate in fig. 1; bottom of 3.3.3) and a nanovoided polymer layer (see 3.2, 3.2.3; fig. 2) which is reactive to an applied voltage (fig. 1b) which disposes the polymer to one of three states (no voltage, positive, negative) which varies the shape and thus the damping coefficient and resonant frequency (3.3.3).  The examiner notes that the states may be arbitrarily selected, as they are not defined in the claims. 
In Re claim 12, see fig. 1a and section 5.1.
In Re claims 16 and 20, Sappati et al. disclose an array of nanovoided polymer actuators (see 5.1) which include electrodes (see top and bottom of polymer substrate in fig. 1; bottom of 3.3.3) and a nanovoided polymer layer (see 3.2, 3.2.3; fig. 2) which is reactive to an applied voltage (fig. 1b) which disposes the polymer to one of three states (no voltage, positive, negative) which varies the shape and thus the damping coefficient and resonant frequency (3.3.3).  The examiner notes that the states may be arbitrarily selected, as they are not defined in the claims.
In Re claim 17, see Table 6.
In Re claim 18, see bottom of page 19, disclosing a dome shape.
In Re claim 19, see 5.1 discussing the applications.

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657